I concur in the judgment. The crime denounced by the statute is not defined but designated by words concededly not found in or constituting any part of the English language in which, as provided by section 24, article IV, of the constitution, all laws of the state must be published and in no other. Not only is it obnoxious to this provision of the constitution, but the words, no doubt intended by the legislature to apply to some one of the many forms of sexual perversion, are, even when reference is had to Latin Lexicons, of no determinate signification in determining the particular act which is penalized. This being true, the legislature might with equal propriety have used Chinese characters, or, indeed, have coined new words for use in prescribing the act in place of those adopted, which, in the absence of definition, would have been just as *Page 592 
intelligible to the citizen as the words used for the purpose of defining the offense.